


110 HRES 356 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 356
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Wexler, Mr. Gallegly, and
			 Mr. Bilirakis) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Former Yugoslav Republic of Macedonia (FYROM) should
		  stop the utilization of materials that violate provisions of the United
		  Nations-brokered Interim Agreement between the FYROM and Greece regarding
		  hostile activities or propaganda and should work with the United
		  Nations and Greece to achieve longstanding United States and United Nations
		  policy goals of finding a mutually-acceptable official name for the
		  FYROM.
	
	
		Whereas on April 8, 1993, the United Nations General
			 Assembly admitted as a member the Former Yugoslav Republic of Macedonia
			 (FYROM), under the name the Former Yugoslav Republic of
			 Macedonia;
		Whereas United Nations Security Council Resolution 817
			 (1993) states that the dispute over the name must be resolved to maintain
			 peaceful relations between Greece and the FYROM;
		Whereas on September 13, 1995, Greece and the FYROM signed
			 a United Nations-brokered Interim Accord that, among other things, commits them
			 to not support claims to any part of the territory of the other party or
			 claims for a change of their existing frontiers;
		Whereas a pre-eminent goal of the United Nations Interim
			 Accord was to stop the FYROM from utilizing, since its admittance to the United
			 Nations in 1993, what the Accord calls, propaganda, including in
			 school textbooks;
		Whereas a television report in recent years showed
			 students in a state-run school in the FYROM still being taught that parts of
			 Greece, including Greek Macedonia, are rightfully part of the FYROM;
		Whereas some textbooks, including the Military Academy
			 textbook published in 2004 by the Military Academy General Mihailo
			 Apostolski in the FYROM capital city, contain maps showing that a
			 Greater Macedonia extends many miles south into Greece to Mount
			 Olympus and miles east to Mount Pirin in Bulgaria;
		Whereas in direct contradiction of the spirit of the
			 United Nations Interim Accord’s section A, entitled
			 Friendly Relations and Confidence Building Measures, which
			 attempts to eliminate challenges regarding historic and cultural
			 patrimony, the Government of FYROM recently renamed the capital city’s
			 international airport Alexander the Great;
		Whereas the aforementioned acts constitute a breach of the
			 FYROM’s international obligations deriving from the spirit of the United
			 Nations Interim Accord, which provides that FYROM should abstain from any form
			 of propaganda against Greece’s historical or cultural
			 heritage;
		Whereas such acts are not compatible with the Article 10
			 of the United Nations Interim Accord regarding improving understanding
			 and good neighbourly relations, as well as with European standards and
			 values endorsed by European Union member-states; and
		Whereas this information, like that exposed in the media
			 report and elsewhere, being used contrary to the United Nations Interim Accord
			 instills hostility and a rationale for irredentism in portions of the
			 population of the FYROM toward Greece and the history of Greece: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Former
			 Yugoslav Republic of Macedonia (FYROM) to observe its obligations under Article
			 7 of the 1995 United Nations-brokered Interim Accord which directs the parties
			 to promptly take effective measures to prohibit hostile activities or
			 propaganda by state-controlled agencies and to discourage acts by private
			 entities likely to incite violence, hatred or hostility and review the
			 contents of textbooks, maps, and teaching aids to ensure that such tools are
			 stating accurate information; and
			(2)urges the FYROM to
			 work within the framework of the United Nations process with Greece to achieve
			 longstanding United States and United Nations policy goals by reaching a
			 mutually-acceptable official name for the FYROM.
			
